Citation Nr: 0306044	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-01 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial rating for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Eric S. Leboff







INTRODUCTION

The veteran had active service from January 1974 until 
January 1977, from September 1977 until June 1983, from 
August 1988 until February 1989, and from November 1990 until 
May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought on appeal.  That 
determination granted service connection for the disability 
at issue, and assigned a 20 percent evaluation, effective 
from April 17, 1996.  During the pendency of the appeal, by 
rating decision in January 2002, the evaluation was increased 
to 40 percent, effective from April 17, 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  Throughout the rating period on appeal, the veteran's 
degenerative disc disease of the lumbar spine has been 
productive of complaints of pain and stiffness; objective 
evidence reveals diminished range of motion, some pain with 
movement, and sensory deficit of the left lower extremity.

3.  From September 23, 2002, it is more favorable to the 
veteran to rate the degenerative disc disease of the lumbar 
spine by combining separate ratings for its orthopedic and 
neurologic manifestations.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine, prior to September 23, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002).

2.  The schedular criteria for an initial combined evaluation 
of 50 percent for degenerative disc disease of the lumbar 
spine, from September 23, 2002, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002); 67 Fed. Reg. 54345 - 
54349 (Aug. 22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A May 2001 letter apprised the veteran of the information and 
evidence he needed to submit to substantiate his claim, as 
well as VA's development assistance.  Finally, a January 2003 
letter notified the veteran of a change in the Diagnostic 
criteria for intervertebral disc syndrome.  A copy of the new 
Code provisions was included in that correspondence.  Based 
on the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  Also of record are VA examination 
reports.  Finally, the veteran's statements in support of the 
claim are of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire rating period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2001) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

Private treatment records dated January 1996 reveal 
complaints of low back pain.

The veteran was first examined by VA with respect to his low 
back claim in May 1996.  At that time, he complained of pain 
and stiffness in the low back.  He had trouble particularly 
in the mornings and had to slowly maneuver out of bed.  The 
veteran also reported intermittent numbness of his left foot.  
Objectively, there was tenderness to palpation of the lower 
lumbar spine and in the muscular areas on both sides.  The 
veteran was able to support himself on one foot and 
hyperextend each lower extremity.  He had pain in the low 
back when he performed that maneuver, especially when 
hyperextending the right leg.  He was able to assume a 
squatting position and could get up readily.  

Range of motion of the lumbar spine was as follows:  flexion 
to 85 degrees, with pain over the last 20 degrees; extension 
to 30 degrees, with pain to a greater extent than with 
forward flexion; and normal lateral flexion to 35 degrees, 
bilaterally, with minimal pain.   

Further examination findings included normal reflexes and 
diminished sharp touch over the lateral aspect of the left 
buttock, left thigh and the left calf, as compared to the 
right.  X-rays of the lumbar spine showed anterior 
positioning of L5 in relation to S1.  There was disc space 
narrowing between L5 and S1, with spondylolisthesis grade I, 
with spondylolysis and degenerative disc disease.  The 
veteran was diagnosed with traumatic degenerative joint 
disease of the lumbosacral spine with sciatic symptoms and 
left lumbar radiculopathy involving one of, or a range of, 
L2-L3-L4.  

Private treatment records dated in August 1996 reveal 
complaints of back pain.

An August 1998 VA triage report noted complaints of back 
pain.  Objectively, there was no vertebral deformity and no 
tenderness to palpation.

A VA treatment report dated November 1998 noted that the 
veteran's back was "okay."  

The veteran was examined by VA in May 2000.  The veteran 
reported daily lower back pain.  The report of examination 
noted that, historically, the veteran experienced pain 
radiating down his left leg.  It was noted that he no longer 
experienced that difficulty.  

Upon physical examination, the veteran was able to support 
himself for a few seconds while standing alone on either 
lower extremity, but he appeared somewhat unsteady.  There 
was pain on deep palpation of the lower lumbar vertebrae and 
of the paraspinal muscles at that level.  Range of motion of 
the lumbar spine was as follows:  flexion to 80 degrees; 
extension to 20 degrees; and lateral bending to 20 degrees, 
bilaterally.  The veteran grimaced with all maneuvers and 
stated that he felt pain.  Straight leg raise was to 60 
degrees, with pain in the area of the lumbar spine over the 
last 20 degrees.  Neurologically, the examiner could not 
elicit a left plantar response.  All other results were 
normal.  

Following examination, the veteran was diagnosed with 
degenerative disc disease of the lumbar spine.  

A VA outpatient treatment report dated October 2000 indicated 
complaints of low back pain.  The veteran was taking Motrin 
for that condition.  

VA outpatient treatment reports dated 2001 show that the 
veteran was undergoing acupuncture therapy.  Treatment 
reports dated in March 2001 and April 2001 noted chronic low 
back pain.  A March 2001 record described the back pain as a 
constant dull ache.  Sitting in hot water lended relief.  

A May 2001 report noted an exacerbation of low back pain, 
times two weeks.  

A June 2001 treatment report indicated that the veteran's low 
back pain was a 7/10, by his own assessment.  Following the 
last treatment, the veteran's back pain was 40 percent better 
for about a day following treatment.  Another June 2001 VA 
treatment report also contained an assessment of lumbar 
radiculopathy.  There was tenderness over the L2-4 regions of 
the back with increased muscle tension, bilaterally.  

A July 2001 treatment note stated that the veteran rated his 
low back pain as a 9/10 after his last treatment.  The 
veteran reported that the next day his pain reduced to about 
a 6/10 and remained at that level.  

The veteran was most recently examined by VA in September 
2001.  He walked with a cane.  The veteran reported daily 
back pain.  He had exacerbation with activities such as 
mowing the lawn or walking any further than 400 feet to his 
mailbox.  Sitting in a hot tub of water was noted as an 
alleviating factor.  He denied any change in comfort due to 
medications.  The veteran also complained of weakness in his 
left foot.  The veteran had no deficit of bowel or bladder 
function.  Regarding daily life, the veteran stated that his 
low back disability prevented him from engaging in the 
pastimes of farming and gardening.  Overall, his lifestyle 
was sedentary.  His middle daughter did his cooking, cleaning 
and shopping.  

Upon physical examination, the veteran had a relatively 
decreased lumbar lordosis with a flat back.  Range of motion 
of the lumbar spine was as follows:  flexion to 80 degrees, 
including hip flexion; extension to 15 degrees; lateral 
bending to 35 degrees bilaterally, with pain to the right; 
and rotation to 60 degrees bilaterally.   Straight leg raise 
was negative.  

Neurologically, sensory examination was reported to be 
decreased in the entire left foot, but in fact was intact to 
sharp/dull discrimination.  The veteran was able to heel walk 
and toe walk.  

By report, a March 2001 MRI revealed spondylolisthesis grade 
1 at L5-S1 with spondylolysis.  There was severe degenerative 
disc disease at L5 with disc space narrowing and mild 
degenerative disc disease at L4-5.  There was foraminal 
stenosis at L5-S1, bilaterally.  No mass associated with disc 
herniation was identified.      

Following examination, the veteran was assessed with 
spondylolysis with listhesis, with grade 1 degenerative disc 
disease L5-S1, severe.  He was also diagnosed with 
degenerative disc disease at L4-5, mild.  There was no change 
in his lumbar range of motion since 1996 and no evidence of 
neurologic deficit or radiculopathy related to the known bone 
and disc changes.  

Analysis

The veteran has been granted service connection for the 
disability at issue effective from April 17, 1996.  As such, 
the rating period on appeal is from April 17, 1996.  See 38 
C.F.R. § 3.400 (2002).

The veteran is currently assigned a 40 percent rating under 
Diagnostic Code 5293 for degenerative disc disease of the 
lumbar spine.  That Diagnostic Code underwent revision 
effective September 23, 2002.  67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002).  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the United States Court of Appeals for Veterans 
Claims held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant" shall apply.  

For the rating period on appeal prior to September 23, 2002, 
only the old version of the Code was in effect.  That version 
of Diagnostic Code 5293 provides that a 40 percent disability 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent evaluation is warranted where the evidence 
demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

After thoroughly reviewing the evidence of record, the Board 
concludes that, prior to September 23, 2002, an increased 
rating is not justified on the basis of the diagnostic 
criteria then in effect, as will be discussed below.

The objective findings of record include multiple indications 
of tenderness to palpation over the lumbar spine.  Such was 
recorded upon VA examination in May 1996 and again in May 
2000.  In neither instance, however, was there demonstrable 
muscle spasm is contemplated in the next highest rating of 60 
percent under the old version of Diagnostic Code 5293.  
Moreover, the Board observes that the findings of tenderness 
were not constant, as a VA triage report dated August 1998 
was negative for tenderness on palpation.  Likewise, a VA 
treatment report dated November 1998 noted that the veteran's 
back was "okay."  Thus, the veteran's symptomatology was 
not "persistent," as contemplated under the criteria for a 
60 percent award.  Rather, his symptomatology appears to have 
been merely "recurrent," which is appropriately reflected 
in the presently assigned 40 percent rating under the old 
version of Diagnostic Code 5293.  

Another basis for concluding that the veteran is not entitled 
to the next-higher 60 percent evaluation under the old 
version of Diagnostic Code 5293 is the lack of pronounced 
neurological symptomatology found in the record.  In so 
stating, the Board acknowledges May 1996 findings of 
diminished sharp touch over the lateral aspect of the left 
buttock, left thigh and the left calf, as compared to the 
right.  However, that same May 1996 VA examination also 
revealed normal reflexes.  Additionally, when examined by VA 
in May 2000, the veteran stated that he was no longer 
bothered by shooting pain down his left leg.  The Board 
acknowledges the VA examiner's inability to elicit a left 
plantar response at that time, but all other neurological 
results were normal.  Finally, while the veteran complained 
of left foot weakness upon VA examination in September 2001, 
and some sensory deficit was confirmed at that examination, 
objective evidence revealed a negative straight leg raise, 
and further indicated that the veteran's left foot was intact 
to sharp/dull discrimination.  He was able to heel walk and 
toe walk and he had no deficit of bowel or bladder function.  

In sum, the evidence does reflect some neurological 
deficiency.  However, numerous normal findings are of record 
through the entire claims period.  Due to these repeated 
normal findings it cannot be said that the veteran's symptoms 
are compatible with pronounced sciatic neuropathy, such as to 
justify a 60 percent evaluation under the old version of 
Diagnostic Code 5293.  

In view of the foregoing, the Board finds that the veteran's 
disability picture prior to September 23, 2002, was 
adequately reflected in the 40 percent rating assigned for 
that time period.  In so concluding, the Board has relied on 
the evidence which demonstrates the veteran has chronic pain, 
at times rated as 9/10 with reduced pain in response to 
therapy including acupuncture.  While examinations did 
demonstrate limitation of motion, and also contain notations 
of pain on motion, the overall evidence still does not 
support a 60 percent rating under that Code section.  Simply 
put, the veteran's symptomatology is too disparate from the 
criteria for a 60 percent rating under Diagnostic Code 5293 
to justify an increase based on DeLuca principles. 

Finally, there are no alternate Diagnostic Codes that could 
afford the veteran a rating in excess of 40 percent prior to 
September 23, 2002.  Both Diagnostic Code 5290, for 
limitation of lumbar spine motion, and Diagnostic Code 5295, 
for lumbosacral strain, afford maximum evaluations of 40 
percent, which the veteran is already receiving.  As the 
evidence does not establish ankylosis, Diagnostic Codes 5286 
and 5289 are not for application.

Based on the above, the Board finds that the evidence prior 
to September 23, 2002, does not depict a disability picture 
commensurate with the criteria for the next-higher disability 
evaluation of 60 percent under the old version of Diagnostic 
Code 5293.   Thus, the preponderance of the evidence as a 
whole is against a finding that an evaluation in excess of 40 
percent is warranted for the disability at issue prior to 
September 23, 2002.   

As previously noted, Diagnostic Code 5293 for degenerative 
disc disease of the lumbar spine underwent revision effective 
September 23, 2002.  Thus, from that date onward, the veteran 
is entitled to application of either the old or new version 
of the rating Code, whichever is more favorable.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the record contains no additional 
evidence subsequent to the new rating criteria entering into 
effect on September 23, 2002.  The Board notes once again 
that a January 2003 letter to the veteran fully apprised him 
of his right to submit additional records yet no further 
documents were submitted.  Therefore, there is no competent 
evidence which establishes a basis for a higher evaluation 
under the old rating criteria of Diagnostic Code 5293, from 
September 23, 2002.  

Further, from September 23, 2002, there has been no 
demonstration of incapacitating episodes having a total 
duration of at least six weeks during a 12 month period, as 
contemplated for a higher rating under one aspect of the 
revised rating criteria.  However, under the revised rating 
criteria, the veteran's degenerative disc disease of the 
lumbar spine may also be evaluated by combining separate 
evaluations for its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other service-
connected disabilities, under 38 C.F.R. § 4.25 (2002), if 
such results in a higher evaluation.  67 Fed. Reg. 54345 - 
54349 (Aug. 22, 2002).  As noted above, the chronic 
orthopedic manifestation of the service-connected 
degenerative disc disease of the lumbar spine is limitation 
of motion of the lumbar spine with pain.  As explained above, 
the maximum orthopedic schedular evaluation to which the 
veteran is entitled in this regard is 40 percent under 
Diagnostic Code 5290 for limitation of motion of the lumbar 
spine, or Diagnostic Code 5295 for lumbosacral strain, as 
lumbar spine ankylosis has not been established by competent 
evidence, so as to afford an evaluation under Diagnostic Code 
5286 or 5289.  With regard to a separate rating for the 
neurologic manifestation of the veteran's degenerative disc 
disease of the lumbar spine, the Board notes that there has 
been demonstration of left lower extremity radiculopathy, and 
diminished sensation.  However, at times, he has been shown 
to have normal reflexes, absence of shooting pain down his 
left leg, and a left foot intact to sharp/dull 
discrimination.  He is able to heel walk and toe walk, and 
has no deficit of bowel or bladder function.  The Board finds 
that these findings are consistent with no more than mild 
incomplete paralysis of the sciatic nerve, as contemplated 
for a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2002). 

Under 38 C.F.R. § 4.25, a separate 40 percent orthopedic 
manifestation evaluation under Diagnostic Code 5290 or 5295, 
when combined with a separate 10 percent neurologic 
manifestation evaluation under Diagnostic Code 8520, will be 
a combined 46 percent rating, which must be converted to 50 
percent to represent the final degree of disability.  As 
such, an increased initial rating of 50 percent is warranted 
for the degenerative disc disease of the lumbar spine, from 
September 23, 2002.  To this extent, the appeal is granted.

Finally, the evidence does not reflect that the veteran's 
degenerative disc disease of the lumbar spine has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluations), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards are 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
indicated.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine, prior to 
September 23, 2002, is denied.  

An initial combined evaluation of 50 percent for degenerative 
disc disease of the lumbar spine, from September 23, 2002, is 
granted, subject to applicable law governing the award of 
monetary benefits.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

